DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims, as filed from a Continuation of a previously allowed application, are similarly considered allowable. Specifically, the inclusion of at least two panels that each include two separate and distinct sets of electrodes as well as a drive-sense circuit that is couple to each of the two separate panels by a single line, and no other line, and the claims require that the device be enabled for use to perform the functions of generating a signal based on a reference signal, using the single line that connects the two separate panels, and no other line, to provide that signal to the panels simultaneously, which requires there be no delay as to when the signal is provided to the two separate panels using the single line, to sense the signal via the single line, and generate a digital representation of the electrical characteristic detected is considered novel. Additionally, a second drive-sense circuit performing similar operations to the first but on a second panel connected by the second set of electrodes and fourth set of electrodes is similarly considered novel. Support for the claims can be found in the original claims and specification. The closest prior art of record, Chang and Kao, teaches providing a signal to a single panel or two separate panels but by using multiple lines and a delayed signal, not simultaneously providing the signal to the two separate panels using a single line as currently claimed.
As such, Claims 1-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627